Citation Nr: 1101481	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  05-16 100	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for erectile dysfunction to 
include as secondary to the Veteran's service-connected 
posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In February 2009 the Board remanded the issue of entitlement to 
service connection for erectile dysfunction for further 
development.  The requested development has been completed to the 
extent possible.  Accordingly, no further action is necessary to 
comply with the Board's remand directives at that time.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Unfortunately, that issue still requires further development.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, the Veteran has claimed entitlement to 
service connection for erectile dysfunction.  Unfortunately, a 
remand is again required on this particular issue.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  Accordingly, further appellate consideration will 
be deferred and the claim is remanded to the RO/AMC for further 
action as described below.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service. See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Contrary to the Veteran's contentions, he first claimed 
entitlement to service connection for impotency and loss of use 
in November 2003.  A December 2004 rating decision denied 
entitlement to service connection for that condition, 
characterized as erectile dysfunction.  The Veteran submitted a 
Notice of Disagreement (NOD) with that decision in January 2005.  
The RO issued a Statement of the Case (SOC) in January 2007, and 
the Veteran filed a Substantive Appeal (VA Form 9) in February 
2007.  Since then, in February 2009, the Board remanded that 
claim for further development.  Specifically, the RO/AMC was 
instructed to attempt to obtain the Veteran's relevant private 
treatment records.  The requested development has been completed 
to the extent possible.  Accordingly, no further action is 
necessary to comply with the Board's remand directives on that 
particular issue.  Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, the Board finds that further development is 
necessary.  The Veteran has indicated that there remain VA 
treatment records from the Oakland, Pennsylvania, VA Medical 
Center (VAMC), as opposed to the Oakland, California VAMC, that 
have not been associated with the claims file.  

In addition, in July 2010 and October 2010 statements the Veteran 
appears to contend that his erectile dysfunction is due to his 
service-connected posttraumatic stress disorder.  Specifically, 
in October 2010 the Veteran stated his belief that his emotional 
condition plays a significant role in his erectile dysfunction.  

Finally, as the Veteran's claim is being remanded again for other 
reasons, the Board finds that the RO/AMC should make an 
additional attempt to obtain private treatment records indicated 
by the Veteran.  

For the reasons stated above, and in order to give the Veteran 
every consideration with respect to the present appeal, further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
ask him to provide information on any private 
treatment records related to his erectile 
dysfunction or claimed penile deformity.  The 
RO/AMC should then obtain updated VA 
treatment records as well as take any 
appropriate action to obtain pertinent 
treatment records from any other providers 
who may have evaluated the disability at 
issue in this remand.  If the Veteran 
indicates that he has received any treatment 
or evaluations, the RO/AMC should obtain and 
associate those records with the claims file.  
In addition, the RO/AMC should obtain and 
associate with the record all of the 
Veteran's treatment records from the VAMC in 
Oakland, Pennsylvania.  

2.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA examination 
in support of his claim of entitlement to 
service connection for erectile dysfunction.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The claims file 
should be made available to and be reviewed 
by the examiner.  Following a thorough 
evaluation the examiner is asked to determine 
the precise nature of the Veteran's erectile 
dysfunction.  The examiner should then state 
whether it is at least as likely as not 
(i.e., a 50 percent probability or greater) 
that the Veteran's erectile dysfunction is 
proximately due to or the result of service 
or any event or injury in service.  In 
addition, the examiner should state whether 
it is at least as likely as not (i.e., a 50 
percent probability or greater) that the 
Veteran's erectile dysfunction has been 
caused or aggravated by the Veteran's 
service-connected disabilities, including his 
service-connected posttraumatic stress 
disorder.  A complete rationale for each 
opinion offered must be included in the 
report and an explanation of the principles 
involved would be of considerable assistance 
to the Board.  Specifically, that rationale 
should explain the extent to which the 
opinion is based on medical principles and 
the extent to which it is based on the 
history provided by the Veteran.  

3.  When the requested development has been 
completed the case should again be reviewed 
by the AMC/RO, to include consideration of 
any additional evidence submitted.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).







                                                               
(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


